Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 1 of 67 PageID: 10621


 COHN LIFLAND PEARLMAN HERRMANN & KNOPF                                                              LLP
 COUNSELLORS AT LAW

 PARK 80 WEST - PLAZA ONE 250 PEHLE AVE. SUITE 401 SADDLE BROOK N.J. 07663 201-845-9600 FAX 201-845-9423
                                                                              General E-mail: clphk@njlawfirm.com
                                                                              Internet Address: www.njlawfirm.com

                                                           PETER S. PEARLMAN, ESQ. Email: psp@njlawfirm.com
                                                           Direct Dial: 551‐497‐7131 / Cell Phone: 201‐709‐0597




                                              February 21, 2019

 Via ECF
 Honorable Lois H. Goodman, U.S.M.J.
 United States District Court for the District of New Jersey
 Clarkson S. Fisher Federal Building & U.S. Courthouse
 402 East State Street
 Trenton, New Jersey 08608

        Re:     In re Effexor XR Antitrust Litigation
                Master Docket No. 11-5479 (PGS/LHG)

 Dear Judge Goodman:

        The parties submit this joint letter in accordance with this L. Civ. R. 37.1(a)(1).
 As described in more detail below, Plaintiffs and Teva have met and conferred on
 discovery-related issues but are at an impasse on several issues that Plaintiffs wish to
 bring to the Court’s attention.

 I.     Teva’s Production of Documents Concerning its Abbreviated New Drug
        Application and Its Generic Effexor XR Sales Forecasts

        Plaintiffs’ Statement

        Plaintiffs and Teva have been unable to resolve two related disputes over Teva’s
 document production: Teva’s refusal to produce (a) Teva’s Abbreviated New Drug
 Application (“ANDA”) lab notebooks and development reports, or (b) Teva’s generic
 Effexor XR sales forecasting documents that pre-date the challenged Wyeth-Teva
 agreement. Teva does not dispute that these documents are relevant and responsive to
 Plaintiffs’ requests for production, but rather claims that Teva is excused from
 producing these documents because, according to Teva, they were not among the
 documents returned by the search terms and custodians that Teva ran.
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 2 of 67 PageID: 10622


 COHN LIFLAND PEARLMAN HERRMANN & KNOPF LLP
 COUNSELLORS AT LAW


 Page 2

        Teva’s position is inconsistent with the governing ESI Protocol (D.E. 245) and
 case law. First, to the extent that the unproduced documents at issue are maintained in
 paper, the ESI Protocol states that “[e]ach Producing Party has an independent and
 separate obligation to produce Paper Discovery responsive to a Receiving Party’s
 discovery requests” and “[n]othing in this Agreement is intended to interfere with,
 precluded, alter or otherwise affect the Parties’ independent obligations to engage in
 and produce Paper Discovery.” Id. at § J.

        Second, to the extent that the unproduced documents at issue are stored
 electronically (i.e., are electronically-stored information, or “ESI”), Teva’s obligations
 under the ESI Protocol and Rule 26 are not discharged simply by applying search terms
 to agreed-to custodians’ files. The ESI Protocol requires Teva to search for and
 produce responsive documents from “additional locations such as shared drives,
 distribution lists, departments files….”). Id. at § C.2(c)(i).

         The gaps in Teva’s production make clear that it has not fulfilled its obligations
 under the ESI Protocol and Federal Rules. Teva – not Plaintiffs – bears the burden of
 identifying and searching such sources since Teva, not Plaintiffs, knows where the
 relevant ANDA lab notebooks, development reports and sales forecasts are maintained.
 See Montana v. Cty. of Cape May Bd. of Freeholders, 2013 WL 11233748, at *10
 (D.N.J. Sept. 20, 2013) (“Defendant, not plaintiff, is in the best position to know how
 its files and stores its documents. Plaintiff does not have to identify the specific files
 and locations defendant should search. This is part and parcel of defendant’s duty to
 conduct a thorough and complete search for responsive documents.”); Linchpins of
 Liberty v. United States, 2017 WL 4339637, at *1 (D.D.C. Aug. 17, 2017) (ordering
 the defendant to “search all relevant sources to ensure that all documents responsive to
 the document request is identified and produced”).1 Teva has failed to carry its burden,
 and should be compelled to produce the ANDA materials and sales forecasts at issue.




 1
   Plaintiffs made clear that the custodian and search term negotiations did not relieve
 Teva of its obligation to search appropriate sources for responsive documents. See Ex.
 D, May 9, 2018 email from Caitlin Coslett to Jonathan Janow (“Teva is obligated to
 search for and produce documents responsive to Plaintiffs’ requests and Plaintiffs are
 not agreeing to release Teva from that responsibility. Teva has an obligation, based on
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 3 of 67 PageID: 10623


 COHN LIFLAND PEARLMAN HERRMANN & KNOPF LLP
 COUNSELLORS AT LAW


 Page 3

       A.     Teva’s ANDA Documents

       Teva has not adequately responded to Plaintiffs’ Request for Production No. 62
 (“RFP 62”), which calls for production of documents concerning Teva’s ANDA for
 generic Effexor XR.2 As explained on the FDA’s website, an ANDA “contains data
 which is submitted to FDA for the review and potential approval of a generic drug
 product.”3 Teva has not produced lab notebooks and development reports generated in
 connection with its generic Effexor XR ANDA – even those specifically referenced in
 the ANDA.4 These documents are responsive to RFP 62 and relevant to Teva’s
 readiness, willingness and ability to get regulatory approval for and launch its generic
 Effexor XR ANDA prior to July 1, 2010.

      Upon determining that Teva had failed to produce these relevant, responsive
 documents, Plaintiffs specifically requested that Teva produce these materials.5 In its

 its superior knowledge of where responsive documents reside, to identify and search
 the appropriate custodians or sources.”).
 2
   See Ex. A, Excerpts of Plaintiffs’ First Set of Requests for Production of Documents
 from Teva Defendants, dated Jan. 19, 2018, at p. 31.
 3
   See
 https://www.fda.gov/Drugs/DevelopmentApprovalProcess/HowDrugsareDevelopeda
 ndApproved/Approval
 Applications/AbbreviatedNewDrugApplicationANDAGenerics/default.htm
 4
   Teva claims it has produced lab notebooks (pointing to TEVA_EFFEX_0013464,
 TEVA_EFFEX_0013674, and TEVA_EFFEX_0014208, infra p. 7). However, these
 produced documents are all dated after the original ANDA filings and, therefore, could
 not possibly have been used to support Teva’s original ANDA. Furthermore, these
 documents are not the actual notebooks used in the studies and analyses, but rather
 consolidated formal reports of the studies’ findings. In addition, two of these
 documents contain “notebook reference” numbers at the bottom of each page
 (TEVA_EFFEX_0013464 and TEVA_EFFEX_0014208), underscoring the fact that
 these documents contain data selected from the requested lab notebooks, but are not
 the notebooks themselves.
 5
   See Ex. B, Dec. 18, 2018 letter from counsel for Direct Purchaser Class Plaintiffs,
 Caitlin G. Coslett, to counsel for Teva, Jonathan D. Janow, at pp. 2-3.
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 4 of 67 PageID: 10624


 COHN LIFLAND PEARLMAN HERRMANN & KNOPF LLP
 COUNSELLORS AT LAW


 Page 4

 response, Teva did not deny the relevance or existence of the requested documents or
 dispute that they are responsive to RFP 62, but rather erroneously claimed that it was
 excused from its obligation to produce these undisputedly responsive documents
 because Teva “has produced tens of thousands of documents responsive to the parties’
 agreed upon [ESI] search terms” and that “there is an entire category of search terms
 specifically designed to capture documents relevant to Teva’s ANDA” but the lab
 notebooks and development reports were not among those captured by these searches.6
 According to Teva, running search terms that do not capture documents all parties
 know are relevant and discoverable, fulfills its discovery obligation. But that is simply
 wrong.

        Teva has not claimed that producing the ANDA lab notebooks and development
 reports would be unduly burdensome, nor could it. Plaintiffs are not requesting
 production of a high volume of materials, but rather are requesting that Teva conduct
 a targeted search for a limited universe of materials.

       It is Teva’s obligation to produce the requested, relevant ANDA materials by
 searching the appropriate sources.

         B.       Teva’s Pre-Agreement Sales Forecasts

        With a single exception, Teva also has failed to produce its generic Effexor XR
 sales forecasts pre-dating the challenged Wyeth-Teva agreement. These documents
 are relevant and potentially highly probative of several issues in this case, including
 Defendants’ expectations at the time of the challenged settlement, damages, and market
 power, and were sought by Plaintiffs’ Requests for Production Nos. 21-23, 72, 75-76.7

       Teva’s document production includes numerous sales forecasts created after the
 challenged settlement, but includes a single analogous pre-settlement sales forecast
 document.8 In the context of this action challenging an agreement between Teva and

 6
     See Ex. C, Jan. 10, 2019 letter from Jonathan Janow to Caitlin Coslett, at p. 4.
 7
     See Ex. A.
 8
   Teva’s attempt to list documents to demonstrate the reasonableness of its production
 only underscores that its production is inadequate. Teva lists three examples of
 documents in its production that it says are “market analysis” documents “from the
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 5 of 67 PageID: 10625


 COHN LIFLAND PEARLMAN HERRMANN & KNOPF LLP
 COUNSELLORS AT LAW


 Page 5

 Wyeth, Teva’s production is clearly inadequate because Teva’s co-defendant Wyeth,
 has produced to Plaintiffs what appears to be a small group of Teva’s pre-settlement
 sales forecasts, which were marked as a deposition exhibit in the underlying Wyeth-
 Teva patent litigation. The version of the exhibit that Wyeth produced is only partially
 legible, but establishes that Teva in fact engaged in generic Effexor XR sales
 forecasting long before the Wyeth-Teva agreement. Teva, however, has not produced
 those same forecasts, even though the document produced by Wyeth includes several
 of the search terms that Teva purportedly ran. At a minimum, Teva should produce to
 the Plaintiffs in this litigation all the sales forecasts it shared with Wyeth before
 reaching the challenged agreement or explain when and why these sales forecasts were
 destroyed. Despite requests from Plaintiffs, Teva has not explained why its searches
 in this case failed to hit upon the sales forecasts it produced to Wyeth during the Wyeth-
 Teva patent litigation. In addition, Teva has not produced native versions or legible
 images of the forecast(s) that Teva produced to Wyeth in the patent litigation, at least
 some of which were marked as a deposition exhibit.9

        Teva recently offered to supplement its production of pre-settlement sales
 forecasts by performing a limited search of one additional custodian.10 Fewer than two
 months ago, however, Teva explained in detail why that very same custodian is not the
 “appropriate” custodian for pre-settlement sales forecasts.11 Accordingly, Plaintiffs
 cannot accept a purported solution that Teva itself has said is not appropriate and thus
 is unlikely to lead to production of the relevant, requested documents. Rather, it is
 Teva’s obligation to produce the requested, relevant generic Effexor XR forecasting
 documents by engaging in targeted searching the appropriate sources. Montana v. Cty.
 of Cape May Bd. of Freeholders, 2013 WL 11233748, at *10 (D.N.J. Sept. 20, 2013).




 period after the settlement agreement.” However, two of the documents appear to
 relate only to the immediate release (“IR”) version of Effexor leaving just one lone
 potential example of Teva’s pre-agreement forecasting of Effexor XR sales.
 9
   See Ex. G, Nov. 19, 2018 letter from counsel for Direct Purchaser Class Plaintiffs,
 Caitlin G. Coslett, to counsel for Teva, Jonathan D. Janow, at p. 2.
 10
      See Ex. C, at pp. 1-2.
 11
      See Ex. H, Dec. 3, 2018 letter from Jonathan Janow to Caitlin Coslett, at pp. 1-2.
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 6 of 67 PageID: 10626


 COHN LIFLAND PEARLMAN HERRMANN & KNOPF LLP
 COUNSELLORS AT LAW


 Page 6

         Teva’s Statement

        In contrast to Plaintiffs, who have largely (and unilaterally) decided to forego
 any substantive document collection and production until the Court provides guidance
 on outstanding disputes over Plaintiffs’ discovery obligations, Teva has performed a
 robust and more-than-reasonable search and production of documents responsive to
 Plaintiffs’ requests in accordance with the parties’ agreements regarding the scope and
 parameters of Teva’s search obligations. Indeed, those agreements were forged via an
 exhaustive multi-month meet and confer process, during which Plaintiffs raised zero
 issues for the Court’s resolution regarding Teva’s search parameters. And for good
 reason: the result of this meet and confer process was an agreed list of nearly one-
 hundred search terms that spanned fifteen years of documents and data from sixteen
 original agreed custodians.12 In response to Plaintiffs’ later requests for expansion,
 Teva supplemented its production by adding searches of three additional custodians,
 using the expanded search terms requested by Plaintiffs. To date, Teva has produced
 over ninety-thousand documents as a result of the parties’ expansive agreed upon
 search parameters, and Teva is in the process of reviewing additional documents from
 one final, supplemental custodian recently discussed by the parties.

        In accordance with the ESI protocol, where Plaintiffs raised specific disputes
 with Teva’s document production, Teva agreed to search additional custodians “most
 likely to possess relevant documents” using amended search terms. ESI Protocol §
 C.3. Additionally, Teva searched for and produced documents through means other
 than applying the parties’ expansive search parameters, such as performing direct pulls
 of sales data and manual searches of documents. Teva also agreed to re-review several
 thousand documents identified by plaintiffs to ensure that documents were not
 inadvertently withheld or over-redacted, and Teva produced or reproduced documents
 that required adjustment.

        When a party, such as Plaintiffs, requests additional document discovery in
 circumstances such as these, “the requesting party is second-guessing the responding
 party’s representation that it conducted a reasonable inquiry for responsive
 information, and . . . the burden appropriately lies with the requesting party to show
 that the responding party’s search was inadequate.” Enslin v. Coca-Cola Co., No. 2:14-
 cv-06476, 2016 WL 7042206, at *3 (E.D. Pa. June 8, 2016) (citing Scott C. v.

 12
      See Ex. I, May 18, 2018 letter from Jonathan Janow to Caitlin Coslett, at pp. 2-10.
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 7 of 67 PageID: 10627


 COHN LIFLAND PEARLMAN HERRMANN & KNOPF LLP
 COUNSELLORS AT LAW


 Page 7

 Bethlehem Area Sch. Dist., No. 00-642, 2002 WL 32349817, at *1 (E.D. Pa. July 23,
 2002) (refusing to compel a party to conduct a further search for documents because
 the requesting party “ha[d] not pointed to any evidence” that the responding party failed
 to conduct a reasonable search)). Further, “the Federal Rules of Civil Procedure require
 only a reasonable search for responsive information pursuant to a ‘reasonably
 comprehensive search strategy.’” Id. (quoting Treppel v. Biovail Corp., 233 F.R.D.
 363, 374 (S.D.N.Y. 2006)). “[T]here is no obligation on the part of a responding party
 to examine every scrap of paper in its potentially voluminous files.” Treppel, 233
 F.R.D. at 374. “In an era where vast amounts of electronic information is available for
 review, . . . [c]ourts cannot and do not expect that any party can meet a standard of
 perfection.” Enslin, 2016 WL 7042206, at *3 (quoting Pension Comm. of Univ. of
 Montreal Pension Plan v. Banc of Am. Sec., 685 F. Supp. 2d 456, 461 (S.D.N.Y. 2010)
 (internal quotations omitted). Despite Plaintiffs’ mischaracterization of Teva’s efforts
 to provide Plaintiffs with responsive documents, Teva has performed a more than
 reasonable search.

        And to be clear: Teva has not refused to produce the ANDA related lab
 notebooks and development reports or forecasting documents that predate the
 settlement, and as described below documents falling within these categories have
 already been produced. In response to Plaintiffs’ concerns, Teva has repeatedly
 explained that Teva undertook the reasonably comprehensive search strategy
 previously agreed by the parties to collect documents in Teva’s possession, custody, or
 control, including those raised by the Plaintiffs here, and responsive documents have
 accordingly been produced.

         A.     Teva’s ANDA Documents

        Despite Teva’s production of its ANDA files in 2013 and Teva’s rolling
 production of documents commencing in June 2018, Plaintiffs first identified the
 purported lack of ANDA related lab notebooks and development reports in Teva’s
 production on December 18, 2018.13 On January 10, 2019, Teva explained the steps
 that it had undergone to collect ANDA related material, including identifying the
 specific search terms and custodians most likely to possess such documents.14 Teva

 13
      See Ex. B, at p. 1.
 14
      See Ex. C, at pp. 1-2.
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 8 of 67 PageID: 10628


 COHN LIFLAND PEARLMAN HERRMANN & KNOPF LLP
 COUNSELLORS AT LAW


 Page 8

 also highlighted the fact that Teva had already agreed to search two supplemental
 custodians from Teva’s FDA regulatory group using the search terms targeted for
 ANDA related documents. Further, Teva requested that Plaintiffs explain “what these
 reports and notebooks are and why plaintiffs believe that Teva possesses them and
 failed to produce them.”15 Plaintiffs never responded to Teva’s request for
 clarification. Teva asked for clarification, in part, because Teva produced these
 requested documents over five years ago.16

        On September 30, 2013, Teva sent Plaintiffs Teva’s first document production,
 including 450 documents. This first production contained Teva’s generic Effexor XR
 ANDA file. In addition to Teva’s ANDA and amendments submitted to the FDA, these
 documents include lab notebooks and reports in support of Teva’s ANDA. See, e.g.,
 TEVA_EFFEX_0013464; TEVA_EFFEX_0013674; TEVA_EFFEX_0014208.17
 Despite Plaintiffs having these documents for over five years, followed by documents
 obtained through comprehensive agreed searches of the most relevant custodians,
 Plaintiffs vaguely suggested that additional documents should exist. Yet they refused
 to provide any clarification or specifics that would enable some testing of that assertion.
 And indeed Teva reasonably believes that its searches were sufficiently broad and
 comprehensive to collect responsive documents sought by Plaintiffs. Plaintiffs’
 blanket unsupported assertions and demands for more are insufficient grounds to
 reopen what has been a reasonable, extensive, and accommodating discovery process.
 15
      See id. at p. 4.
 16
     Plaintiffs have explained herein, for the first time and only in response to Teva’s
 statement here, that what they are seeking are any “actual notebooks used in the
 [underlying] studies and analyses,” instead of the notebooks submitted to the FDA in
 support of Teva’s ANDA, which, as described below, Teva already produced. See Ex.
 B, at p.2 (requesting “all development reports and lab notebooks generating [sic] in
 connection with Teva’s ANDAs for Generic Effexor XR.”). Notwithstanding
 Plaintiffs’ last-minute clarification of what they seek, for the reasons explained herein,
 Teva performed a reasonably comprehensive search for all ANDA-related materials
 and produced all non-privileged documents responsive to Plaintiffs’ requests.
 17
     Teva includes bates numbers in this submission for reference only, and does not
 believe submission of these documents to the Court is necessary or warranted. This is
 for the sake of brevity and efficiency, including because the documents bear non-public
 confidentiality designations under the Discovery Confidentiality Order.
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 9 of 67 PageID: 10629


 COHN LIFLAND PEARLMAN HERRMANN & KNOPF LLP
 COUNSELLORS AT LAW


 Page 9

 In sum, Teva “conducted a reasonable inquiry for responsive information,” and
 Plaintiffs have not met their burden “to show that the responding party’s search was
 inadequate.” Enslin, 2016 WL 7042206, at *3.

         B.     Teva’s Pre-Agreement Market Analysis Documents

       Plaintiffs have repeatedly accused Teva of failing to search for and produce pre-
 agreement market analysis documents. To the contrary, Teva has performed a
 reasonable search for responsive documents—which, despite Plaintiffs’ assertion to the
 contrary, has resulted in the production of market analysis documents from prior to the
 execution of the agreement—and Teva agreed to perform several additional searches
 for documents responsive to Plaintiffs’ requests.

         Plaintiffs identified a purported gap in Teva’s production regarding market
 analysis documents on November 19, 2018.18 For support of their claim, Plaintiffs
 identified a single, apparently scanned hard-copy document from a 2003 patent
 litigation deposition (“Exhibit 17”) that was not found in Teva’s production. Plaintiffs
 conclude that this single document is evidence that Teva failed to search for and
 produce an entire class of documents. In Teva’s December 3, 2018 response, Teva
 articulated Plaintiffs’ flawed premise and explained why the parties’ agreed upon
 search parameters were appropriate to identify responsive documents.19 Specifically,
 Teva explained that Exhibit 17 was apparently an exhibit to Wyeth’s 30(b)(6)
 deposition of a then Teva employee, Anne Payne, in 2005. Teva highlighted the fact
 that Ms. Payne testified that she believed another Teva employee, Jennifer King, was
 the person who prepared Exhibit 17, and that Ms. King was already an agreed custodian
 in this matter and the appropriate custodian for Plaintiffs’ requests.20 Further, Teva
 identified and confirmed the specific search strings that Plaintiffs’ identified, and the
 parties agreed, would have hit on these types of documents. As such, Teva confirmed
 that it ran the appropriate search terms against the appropriate custodian and produced
 responsive, non-privileged documents. And indeed, Teva produced market analysis
 documents from the period after the settlement agreement, as well as several non-
 privileged documents from before the execution of the settlement agreement. See

 18
      See Ex. G, at pp. 2-3.
 19
      See Ex. H, at pp. 2-3.
 20
      See Ex. H, at pp. 1-2, 2-3; Ex. C at pp. 1-2.
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 10 of 67 PageID: 10630


  COHN LIFLAND PEARLMAN HERRMANN & KNOPF LLP
  COUNSELLORS AT LAW


  Page 10

  TEVA_EFFEX_0758711; TEVA_EFFEX_00245651; TEVA_EFFEX_00443767. In
  other words, Teva has already produced precisely the type of document about which
  Plaintiffs complain.

         Nonetheless, even though Teva explained that Ms. King was the custodian most
  likely to possess relevant documents on this topic, in an effort to avoid any lingering
  dispute, Teva still agreed to search Ms. Payne’s documents using the search terms
  identified by Plaintiffs as likely to yield market analysis documents.21 Teva is in the
  process of reviewing Ms. Payne’s documents, and will produce responsive, non-
  privileged, and non-duplicative documents as soon as reasonably possible.

         Finally, out of an abundance of caution and accommodation and in order to
  ensure that Teva’s prior search had appropriately captured all responsive documents of
  the type Plaintiffs request here, in response to Plaintiffs’ requests, Teva has performed
  a new manual search of the most likely sources for any forecasting documents pre-
  dating the settlement agreement. Following this completed search, Teva can confirm
  its reasonable belief that it produced all available, responsive, and non-privileged pre-
  settlement forecasting documents regarding generic Effexor XR. Given Teva’s
  thorough collection and review of documents—through both the parties’ agreed upon
  search parameters, the manual search for responsive documents, and Teva’s agreement
  to search a new supplemental custodian—Plaintiffs fail to show that Teva did not
  “conduct[] a reasonable inquiry for responsive information.” Enslin, 2016 WL
  7042206, at *3.

  II.      Teva’s Redaction of Information Related to Drugs Other Than Generic
           Effexor XR

           Plaintiffs’ Statement

        Teva has improperly redacted as purportedly “non-responsive” factual
  information responsive to RFP 63, such as information regarding which drugs were in
  Teva’s development and manufacturing queue at the same time as generic Effexor XR,
  and how Teva set its development and manufacturing priorities. This information is
  relevant and responsive to RFP 63, which requested documents concerning Teva’s
  readiness, willingness, or ability to develop and sell generic Effexor XR. To be clear,
  21
        See Ex. C, at p. 2.
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 11 of 67 PageID: 10631


  COHN LIFLAND PEARLMAN HERRMANN & KNOPF LLP
  COUNSELLORS AT LAW


  Page 11

  Plaintiffs are not asking Teva to rerun any searches or run additional searches for these
  documents. Rather, Plaintiffs request that Teva be compelled to un-redact documents
  that it has produced but improperly redacted. These documents were hit upon by the
  search terms Teva ran and then produced to Plaintiffs because they are relevant to
  Effexor XR, but they were improperly redacted. Plaintiffs have already identified for
  Teva the documents that must be un-redacted, minimizing any burden to Teva.

         On December 11, 2018, Plaintiffs informed Teva that its redactions of specific,
  relevant, responsive factual information in documents identified in Exhibit B to
  Plaintiffs’ December 11 letter interfered with Plaintiffs’ ability to obtain relevant
  discovery regarding the Defendants’ possible defenses regarding Teva’s readiness,
  willingness, and ability to launch generic Effexor XR prior to July 1, 2010.22 Plaintiffs
  demanded that Teva produce in unredacted form documents relevant to Teva’s
  prioritization of its allocation of regulatory and manufacturing resources when bringing
  generic Effexor XR to market. Alternatively, if Teva was unwilling to produce this
  information relevant to the parties’ potential defense, Plaintiffs requested that both
  Teva and Wyeth stipulate that they would not raise any defenses relating to Teva’s
  readiness, willingness, or ability to launch generic Effexor XR earlier than July 1, 2010
  since, without such a stipulation, the requested information is relevant to potential
  defenses. Teva responded on January 9, 2019, asserting that its redactions complied
  with both the Discovery Confidentiality Order and the ESI Protocol, which permit the
  redaction of non-responsive information because Plaintiffs’ request seeks “highly
  sensitive business information relating to Teva’s full stable of drugs” but refusing to
  stipulate to withdraw its potential defense.23

         Teva’s response presumes that the redacted information is non-responsive
  simply because the redactions contain information about other pharmaceuticals Teva
  was developing or manufacturing. This is not so. As Plaintiffs explained to Teva, the
  redacted information is relevant to Teva’s prioritization of Effexor XR manufacturing
  – that is, it is relevant to Teva’s ability and willingness to manufacture generic Effexor
  XR given Teva’s other development and manufacturing priorities, which is relevant to
  Defendants’ potential defenses in this case. This information is discoverable under

  22
     See Ex. E, Dec. 11, 2018 Letter from counsel for Direct Purchaser Class Plaintiffs,
  Erin C. Burns, to counsel for Teva, Matthew P. Downer at pp. 3-4.
  23
       See Ex. F, Jan. 9, 2019 Letter from Matthew P. Downer to Erin C. Burns, at p. 2.
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 12 of 67 PageID: 10632


  COHN LIFLAND PEARLMAN HERRMANN & KNOPF LLP
  COUNSELLORS AT LAW


  Page 12

  Rule 26, which permits expansive discovery of “any nonprivileged matter that is
  relevant to any party’s claim or defense and proportional to the needs for the case.”
  Fed. R. Civ. P. 26(b)(1). See also Microsoft Corp. v. Softicle.com, No. 2:16-CV-02762-
  MCA-SCM, 2017 WL 4387376, at *3 (D.N.J. Oct. 2, 2017) (“District courts must
  remain mindful that relevance is a broader inquiry at the discovery stage than at the
  trial stage.”) While discovery is limited to relevant information, the party subject to a
  discovery request may not unilaterally determine relevance. Sanchez v. U.S. Airways,
  Inc., 202 F.R.D. 131, 135 (E.D. Pa. 2001). Consequently, courts discourage unilateral
  redactions for non-responsiveness that are so extensive a production becomes unusable
  to the receiving party. See Engage Healthcare Commc’ns., LLC v. Intellisphere, LLC,
  2017 WL 3624262, at *3-4 (D.N.J. Apr. 26, 2017) (Goodman, MJ) (quotation omitted),
  adopted by Engage Healthcare Commc’ns., LLC v. Intellisphere, LLC, 2017 WL
  3668391 (D.N.J. Aug. 23, 2017). In the interest of fairness, a party cannot rely on
  defenses that are based upon evidence the party withheld from discovery. See Tetris
  Holding, LLC v. Xio Interactive, 2011 WL 13141049, at *17 (D.N.J. June 20, 2011)
  (defendant waived attorney-client privilege where fairness necessitated plaintiff’s
  examination of documents to confront defense of reliance on counsel).

         The information Teva redacted from its productions is far from the non-
  responsive information that may be redacted under the Discovery Confidentiality Order
  (D.E. 244 § 5(g)) and ESI Protocol (D.E. 245 § D.1(i)). The redacted information is
  responsive to RFP 63 and includes, for example, information contained in board
  minutes, sales and operations meeting notes, and/or new product launch meeting notes
  from the time of the Teva-Wyeth settlement in 2005 through July 1, 2010 discussing
  Teva’s activity on drugs in its pipeline at the same time it was developing generic
  Effexor XR and sheds light on the priority Teva gave such drugs vis-à-vis generic
  Effexor XR. That Teva may consider such information “highly sensitive business
  information” does not provide a basis for these redactions. The Discovery
  Confidentiality Order specifically contemplates production of this type of information
  and provides Teva with protection by allowing it to designate documents containing
  sensitive business information as “Highly Confidential – Attorneys’ Eyes Only”. See
  D.E. 244, at § 3.

         Finally, Teva has not claimed that producing the information responsive to RFP
  63 is unduly burdensome, nor can it. The relevant information is contained in a discrete
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 13 of 67 PageID: 10633


  COHN LIFLAND PEARLMAN HERRMANN & KNOPF LLP
  COUNSELLORS AT LAW


  Page 13

  group of documents that Teva has already produced. Teva need only unredact the
  relevant information and reproduce the documents.

         Teva’s improper redactions of relevant, responsive, non-privileged factual
  information have prejudiced Plaintiffs’ ability to conduct discovery into potential
  defenses regarding Teva’s readiness, willingness, and ability to obtain FDA approval
  and launch generic Effexor XR prior to July 2010. Teva should be compelled to fully
  respond to RFP 63 by producing unredacted versions of the documents referenced in
  Plaintiffs’ December 11 letter.24

          Teva’s Statement

        Contrary to Plaintiffs’ assertions, Teva has complied with the parties’
  longstanding agreement and understanding, embodied in the agreed Discovery
  Confidentiality Order (D.E. 244 § 5(g)) and ESI Protocol (D.E. 245 § D.1(i)) entered
  by the Court in 2013, that producing parties may redact non-responsive and
  confidential information, including information concerning unrelated drug products.
  Indeed, as Teva made clear in its response to Plaintiffs on this issue, which Plaintiffs
  do not contest, “the parties extensively negotiated and agreed to these provisions, later
  adopted by the Court, with the express understanding that confidential information
  regarding unrelated drug products would be redacted.”25 And to be clear, the redaction
  of materials relating to unrelated drug products was understood by the parties to be a
  central, if not the central, driving rationale for these provisions and one based on past
  need and practice in similar litigation.

        Relying on these agreements, Teva engaged in the time consuming and
  expensive process of reviewing and redacting a voluminous set of documents such that
  information relevant and related to venlafaxine in this case was produced, while
  unrelated confidential business information regarding other drugs with no nexus to
  venlafaxine was redacted. And rightly so: Plaintiffs’ RFP 63 and the search terms

  24
     On January 31, 2019 Teva produce unredacted versions or partially unredacted
  versions of several documents identified in Plaintiffs’ December 11, 2018 letter.
  Teva’s production does not moot this issue, as Teva still refuses to produce unredacted
  versions of almost 80% of the document Plaintiff identified in the December 11 letter.
  25
       See Ex. F, Jan. 9, 2019 Letter from Matthew P. Downer to Erin C. Burns, at p. 2.
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 14 of 67 PageID: 10634


  COHN LIFLAND PEARLMAN HERRMANN & KNOPF LLP
  COUNSELLORS AT LAW


  Page 14

  Plaintiffs agreed to in order for Teva to obtain these documents were entirely focused
  on venlafaxine.26 Indeed, Plaintiffs’ RFP 63 calls only for information related
  specifically to “Generic Effexor XR,” and falls under Section H, entitled “Documents
  concerning Generic Effexor XR ANDAs.” 27

          Yet it is only now, after Teva performed the document searches requested by
  Plaintiffs and engaged in this burdensome redaction process expressly permitted by the
  agreements and orders in this case, that Plaintiffs for the first time purport to seek
  expansive information regarding these non-responsive and unrelated drugs, such as
  regulatory approval status, research and development, manufacturing capabilities,
  business strategy, and litigation issues. In essence, Plaintiffs’ counsel are seeking at
  this late stage a vast amount of information on non-responsive drugs in the off chance
  that there is some tangentially relevant evidence as to how Teva was preparing for the
  manufacture and launch of generic Effexor XR. As described above, this is
  fundamentally incongruent with what they asked for with RFP 63 and the exact
  opposite of what was contemplated by the parties and embodied in the ESI Protocol
  and Confidentiality Order.

         Although Plaintiffs assert that producing this information would not be
  burdensome, that is not accurate. Teva has already undergone the process of collecting,
  processing, reviewing, and producing these documents in the first instance, which
  included manual redactions of non-responsive other drug information. And as
  Plaintiffs ultimately acknowledge in a footnote (and thus bury the lede), after Plaintiffs
  requested that Teva reassess documents relating to this non-responsive redaction issue,
  Teva took the appropriate steps to re-review these documents and reproduce them, if
  necessary, with manual redaction adjustments. Each step of this process has required
  time and expense from Teva in order to accommodate Plaintiffs’ request. Requesting
  that Teva now go back and review—for the third time—information that is

  26
     See Ex. A, Plaintiffs’ First Set of Requests for Production of Documents from Teva
  Defendants, dated Jan. 19, 2018, at p. 31 (“63. Any and all documents concerning the
  readiness, willingness, or ability of pharmaceutical companies, including Teva, to
  develop, formulate, scale up, process validate, manufacture, market, and sell, Generic
  Effexor XR, and to seek (by way of ANDA or otherwise) and obtain FDA approval to
  do any of the foregoing.”).
  27
       Id.
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 15 of 67 PageID: 10635


  COHN LIFLAND PEARLMAN HERRMANN & KNOPF LLP
  COUNSELLORS AT LAW


  Page 15

  unresponsive to Plaintiffs’ request would pose an undue burden on Teva for what is, at
  best, information that Plaintiffs speculate may be tangentially relevant. Indeed, any
  effort at undoing redactions would necessarily require a comprehensive re-review for
  privilege. The cumulative burden outweighs any hypothetical benefit.

         Finally, as a practical matter, Teva has already produced volumes of documents
  responsive to RFP 63 that relate to Teva’s ability and willingness to launch generic
  Effexor XR. Teva respectfully submits that it has already provided what Plaintiffs
  requested in their document requests, and complied with its obligations under the
  parties’ longstanding agreements embodied in the Discovery Confidentiality Order and
  ESI Protocol. Plaintiffs’ request for more should be denied.

                                              Respectfully submitted,

                                              /s/ Peter S. Pearlman
                                              Peter S. Pearlman

  PSP:mds
  Enclosures

  cc:   All Counsel of Record (W/Encl. via ECF)
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 16 of 67 PageID: 10636




                EXHIBIT A
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 17 of 67 PageID: 10637



                                   UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEW JERSEY


   In re EFFEXOR XR ANTITRUST
   LITIGATION
                                                                 Master Docket No.
   This Document Relates To:                                     3:11-cv-05479 (PGS/LHG)
   All Actions


                   PLAINTIFFS’ FIRST SET OF REQUESTS FOR PRODUCTION
                          OF DOCUMENTS TO TEVA DEFENDANTS

            Pursuant to Rule 34 of the Federal Rules of Civil Procedure, the plaintiffs1 request that

   defendants Teva Pharmaceuticals USA, Inc. and Teva Pharmaceutical Industries Ltd.

   (collectively, “Teva”) produce for inspection and copying the documents listed in Section III

   below within 30 days or as otherwise required by the Court.

                                               I.       DEFINITIONS

            1.       The words “and/or,” “or,” and “and” are used inclusively, not exclusively. As

   such, “and/or,” “or,” and “and” should be construed so as to require the broadest possible

   response. If, for example, a request calls for information about “A or B” or “A and B,” you

   should produce all information about A and all information about B, as well as all information

   about A and B collectively.

            2.       The words “any,” “each,” and “all” are to be construed as to be synonymous so as


       1
         The term “plaintiffs” includes (a) the direct purchaser plaintiffs, Professional Drug Company, Inc., Rochester
   Drug Co-Operative, Inc., Stephen L. LaFrance Holdings, Inc., and Uniondale Chemists, Inc.; (b) the retailer
   plaintiffs, Rite Aid Corporation, Rite Aid Hdqtrs. Corp., JCG (PJC) USA, LLC, Maxi Drug d/b/a Brooks Pharmacy,
   Eckerd Corporation, CVS Caremark Corporation, Walgreen Co., The Kroger Co., Safeway Inc., Supervalu, Inc.,
   HEB Grocery Company LP, and American Sales Company, Inc.; (c) the end-payor plaintiffs, A. F. of L. – A.G.C.
   Building Trades Welfare Plan, IBEW - NECA Local 505 Health & Welfare Plan, Louisiana Health Service
   Indemnity Company d/b/a Bluecross/Blueshield of Louisiana, New Mexico United Food And Commercial Workers
   Union’s And Employers’ Health And Welfare Trust Fund, Plumbers and Pipefitters Local 572 Health and Welfare
   Fund, City of Providence, Rhode Island, Sergeants Benevolent Association Health and Welfare Fund, and Patricia
   Sutter; and (d) the individual third-party payor plaintiffs (or “ITPPs”), Painters District Council No. 30 Health and
   Welfare Fund and Medical Mutual of Ohio.




                                                             1
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 18 of 67 PageID: 10638



   Teva and Wyeth, concerning the vacating of the Markman ruling issued in Wyeth v. Teva

   Pharmaceuticals USA, Inc., No. 03-cv-01293 (D.N.J.).

          21.     All documents concerning Teva’s evaluation, assessment, or determination

   concerning the actual, expected, or potential impact, value, or valuation to Teva or to Wyeth of

   Teva’s agreement to delay its market entry for Effexor XR until July 2010, including the impact

   of such agreement on Teva or Wyeth’s actual, expected, forecasted, or potential unit and dollar

   sales and/or profits on sales of Effexor XR and/or Generic Effexor XR (including Authorized

   Generic Effexor XR).

          22.     All documents concerning the actual, expected, or potential impact, purpose,

   value, or valuation of Wyeth’s agreement to delay or refrain from launching an Authorized

   Generic Effexor XR under the Agreement with Teva, including the impact of such agreement on

   Wyeth’s or Teva’s actual, expected, forecasted, or potential unit and dollar sales and/or profits

   on sales of Generic Effexor XR and Authorized Generic Effexor XR.

          23.     All documents concerning the actual, expected, or potential impact, purpose,

   value, or valuation of Wyeth’s agreement to delay or refrain from launching an authorized

   generic Effexor IR under the Agreement with Teva, including the impact of such agreement on

   Wyeth’s or Teva’s actual, expected, forecasted, or potential unit and dollar sales and/or profits

   on sales of generic Effexor IR and an authorized generic Effexor IR.

          24.     If you contend that any of the Agreements had a pro-competitive impact or effect

   all documents concerning such purportedly pro-competitive impact or effect.

          25.     If you contend that there were any business justifications for entering any of the

   Agreements, all documents concerning such business justifications.

          26.     All documents concerning any predictions, projections, evaluations, or




                                                   18
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 19 of 67 PageID: 10639



   H.         Documents Concerning Generic Effexor XR ANDAs8

              62.      All documents concerning any ANDAs for Generic Effexor XR. This includes,

   but is not limited to:

                       a.       All documents concerning FDA regulatory approval of any ANDA for
                                Generic Effexor XR, including: (i) the ANDA, including any and all
                                amendments, supplements, and approval letters; (ii) all correspondence
                                with the FDA, including deficiency notices and responses; and (iii) all
                                documents and internal communications about the ANDA, including
                                telephone contact reports, notes and memoranda;

                       b.       All communications by or among any of Teva and Wyeth, or their agents,
                                or between any Generic Manufacturer and Teva, concerning any ANDAs
                                for Generic Effexor XR, including but not limited to ANDAs filed by
                                Teva, and including any Paragraph IV certifications;

                       c.       All analyses of any ANDAs for Generic Effexor XR;

                       d.       All documents concerning the scientific research, formulation, ANDA
                                filing, and FDA approval concerning Generic Effexor XR by any entity,
                                including without limitation documents concerning the status and timing
                                of FDA consideration or approval (tentative or final) of any ANDA for
                                Generic Effexor XR;

                       e.       Any documents concerning the actual or expected timing, progress, or
                                impediments of would-be ANDA filers to submit ANDAs to FDA seeking
                                to market Generic Effexor XR; and

                       f.       All documents concerning FDA’s actual, anticipated, or potential grant of
                                first-to-file exclusivity to Teva, and Teva’s retention, relinquishment,
                                forfeiture, or waiver of such exclusivity.

              63.      Any and all documents concerning the readiness, willingness, or ability of

   pharmaceutical companies, including Teva, to develop, formulate, scale up, process validate,

   manufacture, market, and sell, Generic Effexor XR, and to seek (by way of ANDA or otherwise)

   and obtain FDA approval to do any of the foregoing.

              64.      All documents concerning any regulatory, legal, technical, manufacturing or other

   issues regarding the readiness, willingness or ability of any generic manufacturer (including but

        8
            The relevant time period for these requests is January 1, 2001 through December 31, 2012.




                                                             31
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 20 of 67 PageID: 10640



   commercialization of Generic Effexor XR, Authorized Generic Effexor XR, and/or an authorized

   generic of Effexor IR.

   I.     Documents Concerning Generic Effexor XR Market Entry

          68.     All documents concerning the projected or actual date of Generic Effexor XR

   market entry, including the projected or actual date of market entry for an Authorized Generic

   Effexor XR.

          69.     All documents concerning the projected or actual date of Generic Effexor IR

   market entry, including the projected or actual date of market entry for an authorized generic

   Effexor IR.

          70.     All documents concerning FDA’s actual, anticipated, or potential grant of first-to-

   file exclusivity to Teva for Generic Effexor XR and/or Generic Effexor IR, and Teva’s potential

   or actual retention, relinquishment, or waiver of such exclusivity.

          71.     All documents concerning the projected or actual rate of substitution of any

   version(s) of Generic Effexor XR for Effexor XR.

          72.     All documents concerning Teva’s understanding, expectation, forecasting, of

   analysis of Wyeth’s financial, manufacturing, marketing, or sales plans or strategies to prepare

   for, or respond to, the projected or actual effects on Effexor XR sales, prices, revenues, or profits

   of the market entry of Generic Effexor XR. This includes, but is not limited to:

                  a.        All documents concerning Wyeth’s development, manufacture, storage
                            and destruction of any quantity of Authorized Generic Effexor XR;

                  b.        All documents concerning any Wyeth’s readiness, willingness, and ability
                            to sell or license an Authorized Generic Effexor XR (including with, by,
                            or through a third-party); and

                  c.        All documents concerning actions taken by, or considered by, Wyeth that
                            were designed to, or did in fact, delay, prevent or impede the sale of
                            Generic Effexor XR including, but not limited to, any act to extend market
                            exclusivity of Effexor XR.



                                                    34
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 21 of 67 PageID: 10641



          73.     All documents relating to strategies, including pricing strategies, marketing

   strategies, branded-generic strategies, follow-on/successor product strategies, product withdrawal

   or discontinuance strategies, patent strategies, or litigation strategies, considered or implemented

   by Wyeth to prepare for, respond to, or adapt to the projected or actual effects of the marketing

   or sale of one or more versions of Generic Effexor XR.

          74.     All documents concerning the projected or actual impact of market entry, or

   absence thereof, of any version of Generic Effexor XR. This includes any projections or

   analyses of the actual or potential impact on sales, prices, or price adjustments, revenue, or

   profits, including, without limitation, the effect on:

                  a.      Unit and dollar volume sales (net and gross dollar sales) and revenues
                          derived from the sale of Effexor XR;

                  b.      Unit and dollar volume sales (net and gross dollar sales), revenues, profits,
                          margins, and contribution derived from the sale of Generic Effexor XR,
                          including from the sale of Authorized Generic Effexor XR;

                  c.      Pricing of and margins, profits, and contribution derived from the sales of
                          Effexor XR and Generic Effexor XR (including Authorized Generic
                          Effexor XR);

                  d.      Cost of goods (also known as cost of goods sold or “COGS”) for Effexor
                          XR and Generic Effexor XR (including Authorized Generic Effexor XR);
                          and

                  e.      Competition or competitive condition(s) for Effexor XR and Generic
                          Effexor XR (including Authorized Generic Effexor XR) generally.

          75.     All documents concerning the actual and/or forecasted sale of Authorized Generic

   Effexor XR and/or an authorized generic of Effexor IR in the United States market, including,

   but not limited to, forecasted, price, revenue and profits, contribution, margins, prescription

   volume, unit and dollar sales, and production and distribution costs.

          76.     All documents concerning the potential or forecasted impact of the market entry,

   or absence thereof, of an authorized generic version of Effexor XR on sales (measured by units



                                                     35
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 22 of 67 PageID: 10642



   or dollars), profits, and/or unit prices for Effexor XR and/or Generic Effexor XR.

               77.      All documents concerning the potential or forecasted impact of the market entry,

   or absence thereof, of an authorized generic version of Effexor IR on sales (measured by units or

   dollars), profits, and/or unit prices for Effexor IR and/or Generic Effexor IR.

               78.      All documents concerning any actual or potential “at-risk” launch of Generic

   Effexor XR.

               79.      Documents sufficient to identify or assess any launch of a generic drug product by

   Teva that was “at risk” of infringement of any unexpired patent.

   J.          Documents Concerning Government Inquiry or Review Concerning the
               Agreements9

               80.      All documents concerning any inquiry, investigation, communication, or

   evaluation by the FTC, the Department of Justice, or any other government body or agency,

   concerning any Agreement.

   K.          Documents Concerning Document Retention Policies

               81.      Documents sufficient to show your document destruction, retention and archiving

   policies and practices, as well as any changes in such policies and practices implemented since

   2002.

               82.      Documents sufficient to show your policies and procedures for electronic data

   backup, maintenance, and control.

               83.      Documents sufficient to show your policies and procedures concerning

   confidentiality of your business information.

   L.          Documents Concerning Teva’s Potentially Asserted Justifications.

               84.      All documents concerning any actual, perceived or intended procompetitive


        9
            The relevant time period for Request No. 80 is June 30, 2005 to the present.




                                                               36
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 23 of 67 PageID: 10643




                 EXHIBIT B
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 24 of 67 PageID: 10644




                                                             CAITLIN G. COSLETT SHAREHOLDER
                                                             p. 215.875.3057 ccoslett@bm.net




                                        December 18, 2018

   VIA EMAIL
   Jonathan D. Janow
   Kirkland & Ellis LLP
   655 Fifteenth Street, N.W.
   Washington, D.C. 20005

            RE: In re Effexor XR Antitrust Litigation, Case No. 3:11-cv-05479 (D.N.J.)

   Dear Counsel:

            We write on behalf of all Plaintiffs to respond to your letter of December 3, 2018.

           First, Teva provides an unsatisfactory response to Plaintiffs’ request that Teva
   produce its generic Effexor XR forecasting documents. 1 These documents are relevant
   and potentially highly probative of several issues in this case, including Teva’s
   expectations at the time of the challenged settlement, damages, and market power.
   Teva’s failure to produce its generic Effexor XR forecasting documents from the period
   prior to the challenged Wyeth-Teva agreement is unacceptable, particularly given that
   Plaintiffs know from a document produced in this litigation by Wyeth,
   WYEFFAT2411831, that Teva generated such forecasts and even produced at least
   one of them to Teva’s co-defendant Wyeth during the Wyeth-Teva litigation. Moreover,
   at least four of the searches Teva ran (T80, T80-A, T91 and T91-A 2) should have
   yielded documents similar to and including WYEFFAT2411831. Please explain why
   Teva’s searches failed to hit upon the Teva forecast produced at WYEFFAT2411831,
   and please explain why Teva has failed to produce WYEFFAT2411831 and/or similar
   forecasting documents. If Teva destroyed all copies and versions of its generic Effexor
   XR forecasting documents, including WYEFFAT2411831, please advise when and why
   the file(s) were destroyed.




   1   See Plaintiffs’ November 19, 2008 Letter to Counsel for Teva, at 1-2.
   2 Teva’s searches are listed in the attachment to Teva’s May 18, 2018 Letter to Counsel
   for Plaintiffs, as modified by my September 26, 2018 letter to Teva.

                                                                    1818 MARKET STREET, SUITE 3600
                                                                    PHILADELPHIA, PA 19103
                                                                    215.875.3000 BERGERMONTAGUE.COM
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 25 of 67 PageID: 10645



   December 18, 2018
   Page 2 of 3


           Plaintiffs note that, in accordance with the ESI Protocol’s 3 requirement that the
   parties meet and confer over searches, Plaintiffs offered several potential solutions by
   identifying an exemplar document, suggesting an additional custodian and requesting
   additional searches of an existing custodian. Teva’s categorical refusal to cure the
   deficiency is improper. Please reconsider and identify by January 3, 2019 the additional
   searches for pre-settlement forecasting documents Teva will be conducting. Otherwise,
   Teva will cause the Court to be burdened with this dispute.

            Second, your December 3, 2018 letter proposes for the first time to limit the
   searches run in the files of Deborah Jaskot and Robert Vincent. Plaintiffs believe that
   all of the agreed-upon searches should be run in Ms. Jaskot’s and Mr. Vincent’s files,
   but in an effort resolve this issue by compromise are willing to agree to Teva’s proposal
   to use the regulatory-related searches identified as falling within RFP Categories H and
   I in the “Teva Search Periods” chart attached to Teva’s May 18, 2018 letter (as modified
   by my September 26, 2018 letter to Teva), so long as Teva also runs the following
   searches:

               •   T45 (from March 24, 2003-June 30, 2011); and

               •   T16, T43-T44, and T46-T49 (from March 24, 2003-February 14, 2006).

   Please confirm that Teva will run the above-listed searches for the above-listed time
   periods in Ms. Jaskot’s and Mr. Vincent’s files, and please provide a date certain in
   early January by which Teva will produce responsive documents identified in the files of
   Ms. Jaskot and Mr. Vincent, as Teva agreed to do in your October 19, 2018 letter.

            Third, please immediately produce unredacted copies of the October 11, 2005
   proposed Joint Pretrial Order or the October 12, 2005 final Joint Pretrial Order from the
   Wyeth-Teva litigation. Plaintiffs previously requested production of these documents on
   November 19, 2018. In addition, please promptly produce an unredacted copy of
   Teva’s Proposed Pretrial Order, which was filed at ECF No. 100 in the Wyeth-Teva
   litigation. Production of this small handful of documents is not burdensome and should
   be done immediately given that these documents should have been produced months
   ago. Please produce these documents by January 3, 2019.

          Finally, please immediately produce all development reports and lab notebooks
   generating in connection with Teva’s ANDAs for Generic Effexor XR. These documents
   are responsive to Request Number 62 of Plaintiffs’ First Set of Requests for Production




   3   The “ESI Protocol” is ECF No. 245.
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 26 of 67 PageID: 10646



   December 18, 2018
   Page 3 of 3


   of Documents to Teva Defendants, but Teva has not yet produced them. Please
   produce these documents by January 3, 2019.


                                               Sincerely,

                                               /s/ Caitlin G. Coslett

                                               Caitlin G. Coslett


   cc:   Counsel of Record
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 27 of 67 PageID: 10647




                 EXHIBIT C
 Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 28 of 67 PageID: 10648




                                                                   655 Fifteenth Street, N.W.
                                                                    Washington, D.C. 20005
          Jonathan D. Janow                                              United States
         To Call Writer Directly:                                                                                              Facsimile:
           +1 202 879 5203                                             +1 202 879 5000                                      +1 202 879 5200
     jonathan.janow@kirkland.com
                                                                      www.kirkland.com




                                                                    January 10, 2019

           By Email

           Caitlin G. Coslett
           Berger & Montague L.P.
           1818 Market Street, Suite 3600
           Philadelphia, PA 19103


                                   Re:       In re Effexor XR Antitrust Litigation, Case No. 3:11-cv-05479 (D.N.J.)

          Dear Counsel:

                   We write in response to Caitlin G. Coslett’s letter of December 18, 2018 regarding Teva’s
          document production and agreement to include additional custodians and search terms. As an
          initial matter, plaintiffs’ insistence on arbitrary deadlines does not help the discovery process and
          disregards the breadth of plaintiffs’ supplemental discovery requests. As Teva has done
          throughout this discovery period, Teva will produce the responsive, non-privileged documents
          within a reasonable time to allow for processing and review of the documents.

          I.            Market Analysis Documents

                  Teva objects to plaintiffs’ characterization of Teva’s December 3, 2018 letter as an
          unsatisfactory response regarding Teva’s search for so-called “forecasting” documents. On the
          contrary, Teva highlighted plaintiffs’ flawed premise: a single (apparently scanned) hard-copy
          document from a deposition in 2003 that is not found in Teva’s production of materials from an
          agreed search of custodians in 2018 is not evidence that Teva failed to produce the entire class of
          similar documents. Plaintiffs’ argument ignores the legitimate practical reasons why such a
          document that existed in 2003 may not have been not collected and produced in 2018. Further,
          despite plaintiffs’ insistence otherwise, Teva produced relevant documents during the time period
          prior to the execution of the Wyeth-Teva Agreement.

                  Additionally, Teva objects to plaintiffs’ mischaracterization of “Teva’s categorical refusal
          to cure the deficiency.” Plaintiffs’ assertion ignores the facts. Teva has responded to plaintiffs’
          letters by either accepting your proposals, suggesting modifications, or explaining why such a
          proposal was unnecessary or duplicative of Teva’s prior document search and production. As
          plaintiffs identify in your December 18, 2018 letter, Teva ran at least four searches (T80, T90-A,


Beijing        Boston    Chicago    Dallas   Hong Kong   Houston     London    Los Angeles      Munich   New York   Palo Alto   San Francisco   Shanghai
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 29 of 67 PageID: 10649




   Erin C. Burns
   January 10, 2019
   Page 2


   T91, and T91-A) that “should have yielded documents similar to” the so-called “forecasting
   documents.” Teva ran these searches during the appropriate and agreed time period and, as
   explained in Teva’s December 3, 2018 letter, against the appropriate custodians, including Jennifer
   King. Teva produced all responsive, non-privileged documents, including market analysis
   documents, to plaintiffs. Further, Teva agreed to run supplemental searches, including the searches
   identified by plaintiffs as likely to yield market analysis documents, against two additional
   custodians, Deborah Jaskot and Robert Vincent. Plaintiffs’ statement that Teva has refused to
   address plaintiffs’ concerns is unfounded. Rather, Teva has explained that the purported
   “deficiency” does not exist, identified the steps taken to collect these documents, and agreed to
   search additional custodians.

            As stated above and in Teva’s December 3, 2018 letter, Teva believes that it has already
   performed a reasonable search of the appropriate custodians on this issue. However, in the spirit
   of compromise and in an effort to accommodate plaintiffs’ request and bring this matter to a close,
   Teva will agree to perform a targeted search of the additional custodian identified by plaintiffs,
   Anne Payne, by running the terms that plaintiffs’ identified as likely to yield documents relevant
   to this issue (T80, T90-A, T91, and T91-A) for the time periods identified in Teva’s May 18, 2018
   letter.

   II.    Plaintiffs’ Misstatement of the Parties’ Prior Agreement to Search Additional
          Custodians

            In plaintiffs’ December 18, 2018 letter, plaintiffs assert that Teva proposed limited searches
   for two additional custodians, Ms. Jaskot and Mr. Vincent, “for the first time” in Teva’s December
   3, 2018 letter. Additionally, plaintiffs argue that Teva’s new proposal is insufficient and request
   that Teva run additional search terms against these custodians. Plaintiffs’ request contradicts the
   facts, including plaintiffs’ prior letter agreeing to Teva’s proposal. Further, under the ESI protocol,
   Teva is under no obligation to re-search the files of custodians with additional search terms as
   plaintiffs now request.

          In plaintiffs’ December 18, 2018 letter, plaintiffs state, “[Teva’s] December 3, 2018 letter
   proposes for the first time to limit the searches run in the files of Deborah Jaskot and Robert
   Vincent.” Plaintiffs’ statement is demonstrably false. Teva stated explicitly in its October 19,
   2018 letter that “Teva will agree to run the regulatory related searches identified as falling within
   RFP Category H and I in the ‘Teva Search Periods’ chart attached to [Teva’s] May 18 letter for . .
   . Debbie Jaskot and Robert Vincent.” Plaintiffs then agreed to Teva’s proposal in your response
   of November 19, 2018: “Plaintiffs appreciate Teva’s agreement to add Debbie Jaskot and Robert
   Vincent as document custodians as set forth in your October 19 letter.” (Emphasis added). Teva’s
   December 3, 2018 letter made clear this targeted search was not a new proposal by referring back
   to and repeating the language of Teva’s October 19, 2018 letter. Plaintiffs’ claim that Teva
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 30 of 67 PageID: 10650




   Erin C. Burns
   January 10, 2019
   Page 3


   proposed a targeted search of Ms. Jaskot and Mr. Vincent’s files “for the first time” in Teva’s
   December 3, 2018 letter is therefore untrue and inappropriate.

          Premised on that mischaracterization, plaintiffs now request that Teva run additional
   searches beyond the discrete searches originally requested and agreed to by the parties for these
   two supplemental custodians. To wit: in plaintiffs’ September 26, 2018 letter, plaintiffs requested
   that Teva run additional searches for documents related to a single specific issue—Teva’s “ANDA
   prosecution.” Accordingly, Teva agreed to run the specific searches related to Teva’s Effexor
   ANDA and launch for the appropriate time period. Now plaintiffs request eight additional search
   terms that are entirely unrelated to the ANDA prosecution; rather, these searches relate to the
   settlement agreement between Teva and Wyeth. Yet plaintiffs provide no rationale as to why these
   additional, unrelated terms are appropriate for custodians from Teva’s regulatory group.

            Further, by trying to label Teva’s targeted search as new, plaintiffs attempt to escape the
   restrictions of the Court’s ESI protocol. As stated in the ESI protocol, “Once the files of a
   custodian are searched with all Agreed Terms . . . , the Producing Party shall not be under any
   obligation, absent a Court Order, to re-search that custodian’s files using additional search terms.”
   (ECF No. 245 at 5.) On November 19, 2018, plaintiffs explicitly agreed to Teva’s targeted search
   terms. After the parties reached that agreement, but before plaintiffs suggested additional search
   terms in your December 19, 2018 letter, Teva collected and searched these new custodians’
   documents with the agreed terms. As such, Teva is under no obligation to “re-search [those]
   custodian[s’] files using additional search terms.” And, as described in detail above, plaintiffs
   cannot mischaracterize the parties’ agreement as Teva’s “first” proposal in order to do an end run
   around this order. Accordingly, Teva will not run the additional search terms proposed in
   plaintiffs’ December 18, 2018 letter for Ms. Jaskot and Mr. Vincent. Instead, Teva will abide by
   the agreement the parties made and produce non-privileged documents responsive to the targeted
   searches.

           Teva has collected and is close to concluding the process of reviewing documents from
   Ms. Jaskot and Mr. Vincent. At this point, we believe that we can produce responsive, non-
   privileged, and non-duplicative documents before the end of January, provided that Teva does not
   encounter any technical issues with the processing of these documents for production.

   III.   Documents from Underlying Patent Litigation

           Teva has undertaken a reasonable search for and has contacted its former patent counsel in
   the underlying Wyeth v. Teva patent litigation in an effort to collect the October 11, 2005 proposed
   Joint Pretrial Order and October 12, 2005 final Joint Pretrial Order. The patent counsel is in the
   process of reviewing its archives to see if copies of these documents still exist. As Teva explained
   in its October 19, 2018 letter, these documents were voluminous and filed under seal over 13 years
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 31 of 67 PageID: 10651




   Erin C. Burns
   January 10, 2019
   Page 4


   ago. As such, the search process takes some time, but Teva will produce these documents within
   a reasonable time after Teva determines whether such documents are in Teva’s possession,
   custody, or control or in that of Teva’s former patent counsel.

          Further, plaintiffs request Teva’s Proposed Pretrial Order from the underlying litigation,
   which is available publicly on PACER. As a courtesy, Teva will produce the Proposed Pretrial
   Order as part of a future production.

   IV.    Plaintiffs’ Additional Requests

            Plaintiffs demand that Teva “produce all development reports and lab notebooks generating
   [sic] in connection with Teva’s ANDAs for Generic Effexor XR.” Plaintiffs fail to explain what
   these reports and notebooks are and why plaintiffs believe that Teva possesses them and failed to
   produce them. To date, Teva has produced tens of thousands of documents responsive to the
   parties’ agreed upon search terms, which the parties’ negotiated in a months’ long meet-and-confer
   process. Indeed, there is an entire category of search terms specifically designed to capture
   documents relevant to Teva’s ANDA. Teva produced all non-privileged documents in Teva’s
   possession, custody, or control responsive to Request No. 62 of Plaintiffs’ First Set of Requests
   for Production of Documents using the search parameters agreed by the parties. Further, both Ms.
   Jaskot and Mr. Vincent were members of Teva’s regulatory group, and Teva has agreed to search
   their documents for ANDA related material. As with the initial document search and collection,
   Teva will produce all responsive, non-privileged documents as a result of this search.

                                                 *****

           We believe that this letter addresses the concerns raised in your December 18, 2018 letter,
   but we remain available for a telephonic meet and confer if plaintiffs would like to discuss any of
   these issues further.

                                                         Sincerely,

                                                         /s/ Jonathan D. Janow

                                                         Jonathan D. Janow




   CC: Counsel of Record
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 32 of 67 PageID: 10652




                EXHIBIT D
    Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 33 of 67 PageID: 10653


Caitlin G. Coslett

From:                              Caitlin G. Coslett
Sent:                              Wednesday, May 9, 2018 9:39 PM
To:                                'Janow, Jonathan D.'; Berse, Farrah R
Cc:                                grega@hbsslaw.com; *davidn@hbsslaw.com; Adam Steinfeld
                                   (asteinfeld@faruqilaw.com); *rgandesha@whitecase.com; sgeorge@whitecase.com;
                                   bgant@whitecase.com; Kovalenko, Nina; Downer, Matthew; LWalsh@walsh.law;
                                   EOfosuantwi@walsh.law; wwalsh@walsh.law; Karen N. Walker; Tisdale, Gavin R.
Subject:                           RE: Effexor - Joint letter logistics and timing


Jon,

First, Plaintiffs do not believe there is any dispute as to the universe of Teva’s custodians to be searched in light of Teva’s
agreement to search the files of George Barrett. Plaintiffs note, however, that Teva is obligated to search for and
produce documents responsive to Plaintiffs’ requests and Plaintiffs are not agreeing to release Teva from that
responsibility. Teva has an obligation, based on its superior knowledge of where responsive documents reside, to
identify and search the appropriate custodians or sources. Plaintiffs reserve all rights to request additional custodians (or
searches) based on information revealed through further discovery.

Second, Plaintiffs believe the parties have reached agreement regarding Teva’s production of emails and email
attachments, as set forth in your April 23, 2018 letter. One clarifying question: does Teva also agree to review and
produce responsive files that are embedded within a responsive document hit upon by search terms? For example,
does Teva agree to produce excel spreadsheets that are embedded in powerpoint presentations that Teva produces?

Finally, we are working on a response to your May 8 letter. To that end, can you please send a word version of the Teva
Search Periods portion of attachment A to your May 8 letter? Or, can you let us know if the Teva Search Periods in
yesterday’s letter are exactly the same as the search periods you sent on May 2, 2018?

Thank you,
Caitlin




From: Janow, Jonathan D. [mailto:jonathan.janow@kirkland.com]
Sent: Wednesday, May 9, 2018 12:23 PM
To: Caitlin G. Coslett <ccoslett@bm.net>; Berse, Farrah R <fberse@paulweiss.com>
Cc: grega@hbsslaw.com; *davidn@hbsslaw.com <davidn@hbsslaw.com>; Adam Steinfeld (asteinfeld@faruqilaw.com)
<asteinfeld@faruqilaw.com>; *rgandesha@whitecase.com <rgandesha@whitecase.com>; sgeorge@whitecase.com;
bgant@whitecase.com; Kovalenko, Nina <nkovalenko@paulweiss.com>; Downer, Matthew
<matthew.downer@kirkland.com>; LWalsh@walsh.law; EOfosuantwi@walsh.law; wwalsh@walsh.law; Karen N. Walker
<kwalker@kirkland.com>; Tisdale, Gavin R. <gavin.tisdale@kirkland.com>
Subject: RE: Effexor - Joint letter logistics and timing

Caitlin,

I have two discrete Teva related question for you and Greg:




                                                              1
      Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 34 of 67 PageID: 10654
(1) Per Greg’s May 8 9:34 am email below, it’s our understanding that there is no longer any issue as to (d) Universe of
Teva custodians to be searched given Teva’s agreement to including George Barrett as a custodian, as indicated in my
letter yesterday. Can you please confirm that Plaintiffs will not include this in your list of issues?

(2) I am unclear as to whether item (b) Proper production of emails/attachments and embedded files in the same email
relates to Teva, as I am unaware of any remaining dispute between Teva and Plaintiffs on that issue. Can you please let
me know if this relates to Teva, or is it directed only to Wyeth? If it does relate to Teva, I would like to better
understand Plaintiffs’ view as what remains in dispute and Plaintiffs rationale for their position as it relates to Teva.

Thanks very much.

Jon

Jonathan D. Janow
------------------------------------------------------------
KIRKLAND & ELLIS LLP
655 Fifteenth Street, N.W., Washington, D.C. 20005
T +1 202 879 5203
F +1 202 879 5200
------------------------------------------------------------
jonathan.janow@kirkland.com




                                                               2
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 35 of 67 PageID: 10655




                 EXHIBIT E
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 36 of 67 PageID: 10656




                                                       December 11, 2018

VIA ELECTRONIC MAIL

Matthew P. Downer, Esq.
Kirkland & Ellis LLP
655 Fifteenth Street, N.W.
Washington, D.C. 20005

      Re:      In re Effexor XR Antitrust Litigation,
               Master Docket No. 11-cv-5479 (D.N.J.)

Dear Mr. Downer:

       Plaintiffs write to raise objections to (1) Teva’s “Partially Privileged” redactions for
certain documents identified in its first four privilege logs and (2) Teva’s redaction of
certain documents on “Non-responsive” grounds.

        Teva’s claims of privilege over the partially redacted documents identified in its
first four privilege logs are largely deficient under Rule 26(b)(5) because frequently Teva
has redacted responsive, non-privileged information, such as launch dates or the names of
individuals at Teva. Similarly, throughout its productions, Teva has also improperly
redacted as purportedly non-responsive information that is relevant to defenses
Defendants will likely raise in this litigation. Teva also sometimes has identified
documents as privileged yet made no redactions for privilege. Still at other times, Teva
had produced documents that are illegible, thereby failing to provide Plaintiffs with an
adequate basis to assess Teva’s redactions.

        Sections I through IV of this letter address each of these problems in more depth
with the hope that Teva will promptly address Plaintiffs’ concerns. Plaintiffs, however,
will file a motion to compel if Teva fails to produce all non-privileged, responsive
information in documents to which Plaintiffs’ are entitled.

I.    Teva Redacted for Privilege Information that is Responsive and Not Privileged.

      Many of Teva’s redacted privilege log entries correspond to spreadsheets, emails,
and other documents that do not contain any legal advice or requests for legal advice.
Without the crucial component of legal advice, these documents are not protected under
attorney-client privilege and Teva must produce the documents without spurious
redactions for privilege. These improperly redacted documents include: factual


        1101 Market Street  Suite 2801  Philadelphia, Pennsylvania 19107  P: 215.923.9300  F: 215.923.9302  NastLaw.com
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 37 of 67 PageID: 10657
Matthew P. Downer, Esq.
December 11, 2018
Page 2
_______________________________

information, such as launch dates, paragraph IV filings, and sites where drugs are
manufactured; financial information; communications between non-attorneys; the names
of individuals involved in a committee; and full titles of columns and rows in spreadsheets.
These incorrectly redacted documents are reflected in the privilege log entries in the
spreadsheet attached as Exhibit A.

       Attorney-client privilege does not extend to facts, only to communications where a
client sought or obtained legal counsel. Rhone-Poulenc Rorer Inc. v. Home Indemnity Co.,
32 F.3d 851, 862 (3d Cir. 1997) (citing In re Grand Jury Investigation, 599 F.2d 1224, 1233
(3d Cir. 1979). See also Upjohn Co. v. U.S., 449 U.S. 383, 395-96 (1981) (“A fact is one
thing and a communication concerning that fact is an entirely different thing.”) (internal
quotes removed). Even though the legal advice of corporate attorneys “is often intimately
intertwined and difficult to distinguish from business advice,” attorney-client privilege
does not protect communications that “relate to business rather than legal matters.”
La.Mun.Police Emp. Ret. Sys. v. Sealed Air Condition, 253 F.R.D. 300, 305-06 (D.N.J.
2008) (internal quotes removed).

        Thus, a corporate client asserting attorney-client privilege must demonstrate that
the purportedly privileged communication only existed because of “the client’s need for
legal advice or services.” Id. at 306. This party bears the burden of providing the opposing
party with a “specific designation and description of the documents” it claims are
privileged. Greene, Tweed of Del., Inc. v. DuPont Dow Elastomers, L.L.C., 202 F.R.D. 418,
423 (M.D. Pa. 2001). This burden entails providing “precise and certain reasons for
preserving their confidentiality” beyond “mere conclusory or ipse dixit assertions.” Id.
(internal quotes removed). For instance, a spreadsheet containing merely financial
information is not itself a privileged document absent information about who authored the
document and for what purpose. RBS Citizens, NA v. Husain, 291 F.R.D. 209, 219 (N.D.
Ill. 2013).

       Throughout the documents identified in Exhibit A, Teva has failed to meet this
burden. Many of the documents in Exhibit A are spreadsheets where Teva redacted
purely factual information under a claim of privilege. See e.g., PRIV-00734,
TEVA_EFFEX_0145327 (redacting financial information). An examination of these
documents and the privilege logs does not support these redactions, yet Teva nonetheless
has incorrectly asserted attorney-client privilege over the factual information the
documents contain. Indeed, Teva recognizes this type of information is not privileged by
producing it in similar documents without claiming privilege. Compare PRIV-09104,
TEVA_EFFEX_0268345 (redacting all information entered in column titled               ) and
PRIV-09107, TEVA_EFFEX_0268372 (redacting all information entered in column titled
            ) with PRIV-09141, TEVA_EFFEX_0138894 (leaving all information entered
in column titled          ) and PRIV-09660, TEVA_EFFEX_0323049 (leaving all
information entered in column titled               ).
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 38 of 67 PageID: 10658
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 39 of 67 PageID: 10659
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 40 of 67 PageID: 10660
Matthew P. Downer, Esq.
December 11, 2018
Page 5
_______________________________

III.   Documents on Teva’s Log That Have Not Been Redacted for Privilege.

      Teva incorrectly identifies numerous documents as redacted on account of privilege
with the code “Partially Privileged – Redact” in its privilege logs. Yet, Teva in fact made
no redactions based upon a claim of privilege in the documents themselves. These
documents instead feature only redactions for non-responsiveness. See e.g., PRIV-00961,
TEVA_EFFEX_0167148—TEVA_Effex_0167167 (redacting only for non-responsiveness).
The privilege log entries corresponding to these documents are contained in the
spreadsheet attached as Exhibit D.

        Documents not redacted for privilege do not belong in the privilege logs. However,
it is possible that Teva has marked redactions for privilege as redacted for non-
responsiveness. Such an error would significantly prejudice Plaintiffs’ ability to assess
Teva’s redactions for privilege if those redactions are wrongly identified in the documents.
Teva must confirm that its redactions are accurately characterized.

IV.    Teva Produced Illegible Documents.

       Plaintiffs also have identified various documents redacted as privileged that are
impossible to evaluate in their current format because they are partially illegible. These
entries are contained in a spreadsheet attached as Exhibit E.

      Plaintiffs demand that Teva produce legible versions of the documents identified in
Exhibit E so that Plaintiffs can properly assess Teva’s claims of privilege.


                                            ***

     Plaintiffs look forward to Teva’s response. Please respond to these issues by Friday,
December 28, 2018.

                                              Sincerely,

                                              /s/ Erin C. Burns

                                              Erin C. Burns
Attachments
cc: Gregory T. Arnold, Esq.
    Lauren G. Barnes, Esq.
    Don Barrett, Esq.
    Jack Baughman, Esq.
    Farrah R. Berse, Esq.
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 41 of 67 PageID: 10661
Matthew P. Downer, Esq.
December 11, 2018
Page 6
_______________________________

    John P. Bjork, Esq.
    Rachel A. Blistan, Esq.
    Eric L. Bloom, Esq.
    Justin N. Boley, Esq.
    Elizabeth Brehm, Esq.
    Michael M. Buchman, Esq.
    Moira Cain-Mannix, Esq.
    James E. Cecchi, Esq.
    Neill W. Clark, Esq.
    Yahonnes Cleary, Esq.
    Michelle C. Clerkin, Esq.
    Deborah Sampieri Corbishley, Esq.
    Caitlin G. Coslett, Esq.
    Brian M. English, Esq.
    Lori A. Fanning, Esq.
    Michael D. Ford, Esq.
    Susan M. Fowler, Esq.
    Raj Gandesha, Esq.
    Bryan Gant, Esq.
    Matthew F. Gately, Esq.
    David P. Germaine, Esq.
    Sheryn George, Esq.
    Brandi R. Hamilton, Esq.
    Brian Hill, Esq.
    Jonathan D. Janow, Esq.
    Debra G. Josephson, Esq.
    Jeffrey L. Kodroff, Esq.
    Peter Kohn, Esq.
    Nina Kovalenko, Esq.
    David E. Kovel, Esq.
    Maureen S. Lawrence, Esq.
    John Marcoretta, Esq.
    Marvin A. Miller, Esq.
    Robert Milne, Esq.
    David S. Nalven, Esq.
    Dianne M. Nast, Esq.
    Anna T. Neill, Esq.
    Linda P. Nussbaum, Esq.
    Peter S. Pearlman, Esq.
    Scott E. Perwin, Esq.
    Lauren C. Ravkind, Esq.
    Barry L. Refsin, Esq.
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 42 of 67 PageID: 10662
Matthew P. Downer, Esq.
December 11, 2018
Page 7
_______________________________

    Emily M. Renzelli, Esq.
    Kevin P. Roddy, Esq.
    Michael L. Roberts, Esq.
    Stephanie E. Smith, Esq.
    Thomas M. Sobol, Esq.
    David F. Sorensen, Esq.
    Sterling Starns, Esq.
    Adam Steinfeld, Esq.
    Kathryn Swisher, Esq.
    Barry S. Taus, Esq.
    Lindsey H. Taylor, Esq.
    Gavin R. Tisdale, Esq.
    William H. Trousdale, Esq.
    Bethany R. Turke, Esq.
    Joseph M. Vanek, Esq.
    Karen N. Walker, Esq.
    Kenneth A. Wexler, Esq.
    Matthew Wisnieff, Esq.
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 43 of 67 PageID: 10663




                 EXHIBIT F
 Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 44 of 67 PageID: 10664




                                                          655 Fifteenth Street, N.W.
                                                           Washington, D.C. 20005
         Matthew P. Downer                                      United States
        To Call Writer Directly:                                                                                     Facsimile:
          +1 202 879 5226                                     +1 202 879 5000                                     +1 202 879 5200
    matthew.downer@kirkland.com
                                                              www.kirkland.com




                                                            January 9, 2019

              Via Email

              Ms. Erin C. Burns
              NastLaw LLC
              1101 Market Street, Suite 2801
              Philadelphia, Pennsylvania 19107


                               Re:      In re Effexor XR Antitrust Litigation, Case No. 3:11-cv-05479 (D.N.J.)

          Dear Counsel:

                  We write in response to Erin C. Burns’s letter of December 11, 2018, which raised various
          objections to Teva’s redactions of information that is either privileged or confidential and non-
          responsive. As discussed below, Teva is re-reviewing the documents challenged in plaintiffs’ five
          exhibits to the December 11, 2018 letter to ensure that any inadvertent redactions are corrected
          and that all remaining redactions are appropriate. In addition to the responses below, Teva will
          re-produce to plaintiffs any documents that required adjustment.

          I.            Teva Properly Redacted Privileged Information Related to Possible Launch Dates
                        and Will Re-Produce Documents that were Redacted Inadvertently

                  Plaintiffs contend that Teva “improperly redacted…factual information” ranging from
          “launch dates” to “the names of individuals involved in a committee.” Plaintiffs’ Letter at 2.1 But
          as Teva has explained previously, information that reflects legal advice or analysis is not merely
          factual. Analysis of potential launch dates is a prime example. The redacted documents
          demonstrate that potential launch dates were not mere descriptive facts but were the product of
          legal analysis and advice from Teva’s legal counsel. They are therefore properly redacted as
          privileged.

                 At the same time, Teva acknowledges that a document should not be redacted as privileged
          when the information is truly only factual and disconnected from legal advice, such as a partial list

          1
               Plaintiffs also raise concerns related to Teva’s privilege log descriptions. See Plaintiffs’ Letter
              at 3. Teva already addressed those concerns in its December 18, 2018 letter.


Beijing        Boston    Chicago   Hong Kong   Houston   London   Los Angeles     Munich   New York   Palo Alto    San Francisco    Shanghai
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 45 of 67 PageID: 10665




   Ms. Erin C. Burns
   January 9, 2019
   Page 2


   of committee members, see Plaintiffs’ Letter at 3 (challenging PRIV-00679), or a spreadsheet
   column title, see id. (challenging PRIV-00486). Once Teva has completed the process of re-
   reviewing the documents listed in the various exhibits to plaintiffs’ letter of December 11, 2018,
   Teva will identify, correct, and re-produce any documents that were redacted inadvertently.

  II.        Teva Properly Redacted Non-Responsive, Confidential Business Information

           Plaintiffs next contend that Teva “improperly withheld and redacted as ‘non-responsive’”
   documents related to Teva’s production pipeline for drugs other than Effexor. Plaintiffs’ Letter
   at 3. But there is nothing improper about redacting non-responsive and confidential business
   information. To the contrary, both the Discovery Confidentiality Order and the ESI Protocol
   specifically contemplate and authorize the redaction of “non-responsive Confidential
   Information.” See R. 245 at 12, PageID # 3820 (Order on ESI Protocol); R. 244 at 12, PageID
   # 3792 (Discovery Confidentiality Order). Indeed, the parties extensively negotiated and agreed
   to these provisions, later adopted by the Court, with the express understanding that confidential
   information regarding unrelated drug products would be redacted.2

           That is precisely what Teva has done here. Specifically, plaintiffs’ requests for production
   related to Effexor do not entitle plaintiffs to rummage through highly sensitive business
   information relating to Teva’s full stable of drugs—all of which are completely distinct from
   Effexor and the disputes in this case.

            Without any legal basis, plaintiffs invite Teva to “stipulate now that [it] will not raise any
   defenses relating to Teva’s readiness, willingness, or ability to launch its generic Effexor XR
   earlier than July 1, 2010[.]” Plaintiffs’ Letter at 3. Teva declines this invitation. Nor do plaintiffs
   have any basis to demand that Teva either waive possible defenses or else produce highly
   confidential business information that is non-responsive to plaintiffs’ requests for production.

           Plaintiffs also “request that Teva confirm why [the documents listed in Exhibit C] have
   been withheld.” Plaintiffs’ Letter at 4. After a thorough re-review of the 700+ documents listed
   in Exhibit C, Teva can confirm what plaintiffs already suspected—the documents listed in Exhibit
   C are non-responsive in their entirety but were nonetheless produced in redacted form because
   plaintiffs requested that even non-responsive documents be produced when they “are part of a
   document family that includes responsive documents.” Id. There are, however, two documents



   2
        This is all the more necessary given plaintiffs’ insistence that even entirely non-responsive
       documents be produced if they part of a document family that includes one responsive document.
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 46 of 67 PageID: 10666




   Ms. Erin C. Burns
   January 9, 2019
   Page 3


   that were accidently over-redacted. These documents will be reproduced with the appropriate
   redactions.

  III.    Teva Will Correct And Withdraw Notations that Misidentify Non-Responsiveness
          Redactions as Privilege Redactions

           Plaintiffs’ next identify in Exhibit D 15 documents that were logged as containing privilege
   redactions but that actually contain only non-responsiveness redactions. Plaintiffs’ Letter at 5.
   After reviewing those documents, Teva can confirm that the privilege notations were inadvertent
   but that the documents were appropriately redacted for non-responsiveness. Teva therefore
   withdraws its privilege assertions as to the 15 documents listed in Exhibit D and will adjust the
   privilege log accordingly.

  IV.     Teva Has Already Accommodated Plaintiffs’ Request to Re-Produce Select
          Documents in More Legible Form

           Finally, plaintiffs identify various documents that were “partially illegible.” Plaintiffs’
   Letter at 5. On January 8, 2019, Teva re-produced those documents after ensuring their legibility.

                                              *     *     *

          Once Teva has finished re-reviewing and (where necessary) correcting and re-producing
   the documents challenged by plaintiffs, Teva will provide plaintiffs with its availability to meet
   and confer about any remaining questions that plaintiffs might have.



                                                        Sincerely,

                                                        /s/ Matthew P. Downer

                                                        Matthew P. Downer
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 47 of 67 PageID: 10667




                EXHIBIT G
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 48 of 67 PageID: 10668




                                                             CAITLIN G. COSLETT SHAREHOLDER
                                                             p. 215.875.3057 ccoslett@bm.net




                                       November 19, 2018

   VIA EMAIL
   Jonathan D. Janow, Esq.
   Kirkland & Ellis LLP
   655 Fifteenth Street, N.W.
   Washington, D.C. 20005

          RE: In re Effexor XR Antitrust Litigation, Case No. 3:11-cv-05479 (D.N.J.)

   Dear Counsel:

          I write on behalf of all Plaintiffs to respond to your letter of October 19, 2018, to
   follow up on my November 2, 2018 letter, and to raise three additional issues regarding
   Teva’s document production.

          I.     Additional Custodians

           As an initial matter, Plaintiffs disagree with your suggestion, in your October 19,
   2018 letter, that Plaintiffs’ September 26, 2018 letter requesting that Teva add additional
   document custodians somehow breached a purported agreement the parties reached
   on a “final list” of custodians on May 18, 2018. While the parties negotiated that list
   together in good faith pursuant to the ESI Order, the parties are not precluded from
   adding additional custodians. The ESI Order specifically contemplates that additional
   custodians may be added during discovery. See ECF No. 245 at ¶ 2(e)(ii) (“…each
   Party may, upon reviewing documents actually produced in the Litigation, and
   conducting other investigation and discovery, request the files from additional
   custodians be searched. The parties agree to meet and confer in good faith concerning
   any such requests.”).

           Plaintiffs appreciate Teva’s agreement to add Debbie Jaskot and Robert Vincent
   as document custodians as set forth in your October 19 letter. Please confirm that you
   will search Ms. Jaskot’s and Mr. Vincent’s files and produce responsive documents no
   later than December 7, 2018. In addition, Plaintiffs’ review of Teva’s document
   production to date, including Teva’s October 19, 2018 production, makes clear that
   Teva should also add Idit Shallem as a custodian (in addition to Ms. Jaskot and Mr.
   Vincent). Ms. Shallem appears to have been the point person for Teva in Israel who
   was responsible for Teva’s Effexor XR ANDA and was involved with drafting the first
   responses to FDA deficiency letters on CMC issues, based on information she obtained

                                                                   1818 MARKET STREET, SUITE 3600
                                                                   PHILADELPHIA, PA 19103
                                                                   215.875.3000 BERGERMONTAGUE.COM
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 49 of 67 PageID: 10669



   November 19, 2018
   Page 2 of 4


   from others at Teva Israel and Teva USA. Because she appears to have interacted with
   others at her level or below within Teva’s hierarchy, Ms. Shallem’s ESI would not be
   duplicative of other Teva custodians, who are more senior. 1 Plaintiffs thus renew our
   request that Teva add Ms. Shallem as a custodian. By November 27, 2018, please
   confirm that you will search Ms. Shallem’s files and produce responsive documents on
   or before December 7, 2018.

          II.    Generic Effexor XR Sales Data

          Teva has not responded to my November 2, 2018 letter raising Teva’s failure to
   produce data showing Teva’s sales of generic Effexor XR to direct purchasers, and
   related data showing price adjustments, chargebacks, returns, etc. Unless Teva
   produces the requested data by November 27, 2018, we will understand that Teva is
   refusing to do so and will seek Court intervention.

          III.   Other Gaps In Teva’s Document Production

           Through our ongoing review of Teva’s document production, Plaintiffs have thus
   far discovered three other gaps in Teva’s document production.

                 a.     Teva Forecasting Documents

           Teva has not produced its Effexor XR forecasting documents from the period
   prior to the challenged Wyeth-Teva agreement. 2 This gap in Teva’s production is made
   evident by the fact that Wyeth’s production includes what appears to be a pre-
   settlement Teva forecasting document that was not produced by Teva:
   WYEFFAT2163587, which was marked as Exhibit 17 in the January 1, 2005 deposition
   of Teva’s corporate designee Anne Payne. Ms. Payne testified that Exhibit 17 was
   prepared by Teva’s Jennifer King. See WYEFFAT2411831. Teva’s production,
   however, includes no native versions or legible images of the forecasts included in
   Exhibit 17 or any similar forecasts pre-dating the challenged reverse payment
   agreement despite the fact that Ms. King is an agreed-to custodian. It thus appears that
   Ms. King’s files have not been adequately searched. Please investigate and produce by
   December 7, 2018 responsive forecasting documents from Ms. King’s files, including

      1  Moreover, purported overlap between and among potential custodians is no reason not
   to include all such individuals as custodians. Section C.4 of the ESI Protocol provides that
   the same document need not be produced more than once. Thus, searching Ms. Shallem’s
   files will result only in the production of additional, non-duplicative responsive documents
   and will not cause Teva to produce multiple copies of the same documents due to any
   purported overlap between the documents included in the files of multiple custodians.
      2These documents were sought by, inter alia, Requests for Production Nos. 21-23, 72,
   75-76.
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 50 of 67 PageID: 10670



   November 19, 2018
   Page 3 of 4


   forecasting documents created before the challenged agreement and including a legible
   versions of the source documents included in Payne deposition Exhibit 17.

           It also appears that Anne Payne’s files should be searched—by November 27,
   2018, please confirm that Teva will do so and will produce responsive documents no
   later than December 7, 2018. Also by November 27, 2018, please identify any
   additional custodians and/or search terms that must be added to capture the requested
   forecasting documents, including any centralized files or servers that should be
   searched. If the requested forecasting documents have been destroyed, please explain
   when and why they were destroyed.

                 b.     Litigation Expenses (Request for Production No. 13)

           Plaintiffs have searched for and been unable to locate any documents
   responsive to Request for Production No. 13 to Teva, which seeks documents
   concerning (i) the total litigation expenses incurred by Teva in connection with the
   Wyeth v. Teva Pharmaceuticals, No. 03-cv-01293 (D.N.J.) (“Wyeth-Teva Litigation”)
   from inception to November 2, 2005; (ii) as of November 2, 2005, the expected,
   estimated, or projected future litigation expenses to Teva associated with continuing to
   litigate the Wyeth-Teva Litigation to resolution; and (iii) the total amount of expected,
   estimated or projected future litigation expenses avoided by Teva as a result of entering
   into a settlement of the Wyeth-Teva Litigation. 3 Please either produce responsive
   documents by November 27, 2018 or confirm that you have searched for and been
   unable to locate any documents responsive to this Request, and explain why such
   documents do not exist. Or, if such documents have been improperly redacted, please
   produce by November 27, 2018 unredacted versions of these documents. 4

                 c.     Joint Pretrial Order Documents

            Plaintiffs’ Request for Production No. 2 to Teva requested production of the
   litigation file in unredacted form for the Wyeth-Teva Litigation. Neither Teva nor Wyeth
   has produced the October 11, 2005 proposed Joint Pretrial Order or the October 12,
   2005 final Joint Pretrial Order. Please produce the proposed and final Joint Pretrial
   Order from the Wyeth-Teva Litigation on or before November 27, 2018.

                                              *****



      3   This includes, for example, budgets, forecasts, or estimates concerning Teva’s
   litigation expenses in connection with the Wyeth-Teva Litigation.
      4 For example, it appears that documents such as TEVA_EFFEX_0476294 may include
   relevant information, but the potentially relevant information has been redacted.
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 51 of 67 PageID: 10671



   November 19, 2018
   Page 4 of 4


         We look forward to your prompt attention to these issues given that the Court-
   ordered completion date for document production has passed.

                                                  Sincerely,

                                                  /s/ Caitlin G. Coslett

                                                  Caitlin G. Coslett


   cc:   Counsel of Record
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 52 of 67 PageID: 10672




                EXHIBIT H
 Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 53 of 67 PageID: 10673




                                                              655 Fifteenth Street, N.W.
                                                               Washington, D.C. 20005
          Jonathan D. Janow                                         United States
         To Call Writer Directly:                                                                                             Facsimile:
           +1 202 879 5203                                        +1 202 879 5000                                          +1 202 879 5200
     jonathan.janow@kirkland.com
                                                                 www.kirkland.com




                                                              December 3, 2018

           Via Email

           Ms. Caitlin G. Coslett
           Berger & Montague L.P.
           1818 Market Street, Suite 3600
           Philadelphia, PA 19103


                              Re:       In re Effexor XR Antitrust Litigation, Case No. 3:11-cv-05479 (D.N.J.)

          Dear Counsel:

                 We write in response to Caitlin G. Coslett’s November 19, 2018 letter regarding requested
          additional custodians and purported gaps in Teva’s document production.

                     I.       Additional Custodians

                 As mentioned in our October 19, 2018 letter to plaintiffs, and given the confirmation
          received in your November 19 letter, Teva will collect data for Deborah Jaskot and Robert Vincent
          using the regulatory-related searches identified as falling within RFP Categories H and I in the
          “Teva Search Periods” chart attached to our May 18, 2018 letter, and as modified by your
          September 26, 2018 letter.

                  Regarding your request that Teva add Idit Shallem as an additional custodian relating to
          these same regulatory issues, for the reasons stated in our October 19, 2018 letter, Teva believes
          that it has already searched the appropriate set of custodians relating to plaintiffs’ regulatory-
          related requests, especially in light of Teva’s agreement to supplement the previously agreed
          custodians with a search of Ms. Jaskot and Mr. Vincent’s documents. Teva’s custodian list now
          includes four individuals who span the relevant time period of plaintiffs’ requests, and who held
          positions in various levels of Teva’s regulatory affairs department.

                  Teva also objects to plaintiffs’ new request to add Anne Payne as an additional custodian.
          Plaintiffs cite the fact that Ms. Payne was asked about a single so-called “forecasting” document
          in her 2005 deposition as Teva’s 30(b)(6) witness as the sole basis for plaintiffs’ purported need
          for a search of her documents. However, as her deposition makes clear, Ms. Payne testified that
          Jennifer King was the Teva employee in charge of creating or coordinating similar documents


Beijing    Boston   Chicago    Dallas   Hong Kong   Houston     London    Los Angeles      Munich   New York   Palo Alto     San Francisco   Shanghai
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 54 of 67 PageID: 10674




   Ms. Caitlin G. Coslett
   December 3, 2018
   Page 2


   related to market analysis, and Ms. Payne explained repeatedly that she conferred with Ms. King
   in preparation for the deposition for that reason. And although plaintiffs propose Exhibit 17 to
   Ms. Payne’s deposition as the type of document that Ms. Payne might possess, Ms. Payne testified
   that it was Ms. King who created Exhibit 17. See WYEFFAT2411831 at 170
                                                                  . This testimony makes clear that
   Teva has already searched and produced documents from the appropriate custodian relating to
   plaintiffs’ request: Jennifer King.

          For Teva’s production of Ms. Jaskot and Mr. Vincent’s documents, plaintiffs now request
   that Teva “produce responsive documents on or before December 7, 2018.” Plaintiffs waited a
   month to respond to Teva’s October 19, 2018 proposal and now request that Teva produce
   documents from two new custodians in two and a half weeks. Such a request is untenable. Teva
   has begun collecting the requested documents, and Teva will produce responsive, non-privileged,
   and non-duplicative documents for the above-named custodians within a reasonable period
   allowing for appropriate processing and review.

           II.    Sales Data

           Please see Teva’s document production and letter to plaintiffs from November 19, 2018,
   in which Teva produced the agreed upon sales data and responded to plaintiffs’ letter concerning
   sales data.

          III.    Purported Gaps in Teva’s Production

          Teva disagrees with plaintiffs’ assertion that there are “three other gaps in Teva’s document
   production.” After reviewing plaintiffs’ contentions, Teva confirms that Teva collected, reviewed,
   and produced non-privileged documents responsive to plaintiffs’ requests using the parties’ agreed
   upon search parameters.

              a. Market Analysis Documents

           Plaintiffs contend “Teva has not produced its Effexor XR forecasting documents from the
   period prior to the challenged Wyeth-Teva Agreement.” For support, plaintiffs cite a single
   document found in Wyeth’s production of materials from the underlying patent litigation that is
   not found in Teva’s production as evidence that Teva failed to appropriately search for and produce
   the entire class of similar documents. Plaintiffs’ argument is a non sequitur.

           Using expansive agreed search terms negotiated with plaintiffs over the course of several
   months, Teva searched the files of the agreed custodians—including Ms. King, the custodian
   plaintiffs themselves identify as most appropriate in this context—and produced or logged all
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 55 of 67 PageID: 10675




   Ms. Caitlin G. Coslett
   December 3, 2018
   Page 3


   spreadsheets, presentations, and other documents prior to (and after) the execution of the Wyeth-
   Teva Agreement responsive to plaintiffs’ Requests Nos. 21–23, 72, and 75–76. Plaintiffs’
   argument ignores the myriad of practical reasons why a single and apparently scanned hard-copy
   document from 2003 may not have been collected and produced in 2018, and plaintiffs’ argument
   is incompatible with the fact that Teva produced other documents responsive to these requests,
   including documents from before the Wyeth-Teva Agreement.

           Teva accordingly declines plaintiffs’ invitation to provide “additional custodians and/or
   search terms that must be added to capture the requested forecasting documents.” Teva has already
   completed a more-than reasonable search for these types of documents via its collection and
   production of documents responsive to plaintiff’s requests using the parties’ expansive agreed
   upon search terms (including T41, T54, T91, and T91A) against all previously agreed custodians
   including the individual custodian plaintiffs state is most relevant here.

              b. Litigation Expenses

           Plaintiffs state that they are unable to locate any documents responsive to plaintiffs’
   Request No. 13, which seeks documents regarding litigation expenses in Wyeth v. Teva
   Pharmaceuticals, No. 03-cv-01293 (D.N.J.). Plaintiffs assert that Teva either failed to produce
   documents responsive to this request or inappropriately redacted the responsive documents.
   Plaintiffs cite TEVA_EFFEX_0476294 as a document where it appears that “potentially relevant
   information has been redacted.”

          Teva collected and reviewed documents using the parties’ agreed upon search terms for
   Teva’s custodians, which included four members of Teva’s legal team. Teva confirms that it
   produced or logged all documents that may be responsive to plaintiffs’ request regarding litigation
   expenses. Further, Teva confirms that it properly produced TEVA_EFFEX_0476294 and all
   responsive information is left unredacted in that document.

              c. Joint Pretrial Order Documents

           Teva and Wyeth are in the process of searching for the two specific documents requested
   in Section III.c. of plaintiffs’ November 19, 2018 letter. Teva will produce the documents if they
   are in Teva’s possession, custody, or control, or in the alternative, consent to Wyeth’s production
   of those documents if they are in Wyeth’s possession, custody, or control.

                                                *****

           As a final matter, we look forward to hearing back from plaintiffs regarding the status of
   plaintiffs’ production of agreed transaction data as requested in our November 19, 2018 letter.
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 56 of 67 PageID: 10676




   Ms. Caitlin G. Coslett
   December 3, 2018
   Page 4




                                           Sincerely,

                                           /s/ Jonathan D. Janow

                                           Jonathan D. Janow




   CC: All Counsel of Record
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 57 of 67 PageID: 10677




                  EXHIBIT I
 Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 58 of 67 PageID: 10678




                                                      655 Fifteenth Street, N.W.
                                                       Washington, D.C. 20005
          Jonathan D. Janow                                 United States
         To Call Writer Directly:                                                                                Facsimile:
           +1 202 879 5203                                +1 202 879 5000                                     +1 202 879 5200
     jonathan.janow@kirkland.com
                                                          www.kirkland.com




                                                         May 18, 2018

           Via Email

           Ms. Caitlin G. Coslett
           Berger & Montague, P.C.
           1622 Locust Street
           Philadelphia, Pennsylvania 19103-6305


                           Re:      In re Effexor XR Antitrust Litigation, Case No. 3:11-cv-05479 (D.N.J.)

          Dear Counsel:

                   I write in response to Caitlin G. Coslett’s letter of May 14, 2018 regarding Teva and
          plaintiffs’ ongoing meet-and-confer discussions concerning the agreed parameters of Teva’s ESI
          searches and collection, and specifically regarding the final remaining points of discussion on
          relevant search periods. In order to reach final agreement and conclude our meet and confer with
          plaintiffs regarding search terms, custodians, and search-date limitations, Teva agrees to plaintiffs’
          proposed edits as laid out in the attachment to your letter of May 14, 2018 and as confirmed in
          Teva’s attachment herewith. In the attachment to your letter of May 14, 2018, however, plaintiffs
          list search string T68 twice—once in each of the two date ranges for category I. Teva presumes
          that plaintiffs meant for T68 to be included in the January 1, 2002 to July 1, 2010 date range in
          which it was specifically referenced, and Teva made that minor correction. Please advise us
          immediately if this is incorrect.

                 The final list of Teva search terms, custodians, and time periods as have been agreed to by
          Teva and plaintiffs is attached.

                                                                        Sincerely,

                                                                        /s/ Jonathan D. Janow

                                                                        Jonathan D. Janow




Beijing     Boston   Chicago   Hong Kong   Houston   London   Los Angeles     Munich   New York   Palo Alto    San Francisco    Shanghai
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 59 of 67 PageID: 10679




                               Teva Custodians




                                       1
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 60 of 67 PageID: 10680




                            Teva Search Periods




                                       2
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 61 of 67 PageID: 10681




                                       3
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 62 of 67 PageID: 10682




                             Teva Search Strings




                                       4
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 63 of 67 PageID: 10683




                                       5
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 64 of 67 PageID: 10684




                                       6
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 65 of 67 PageID: 10685




                                       7
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 66 of 67 PageID: 10686




                                       8
Case 3:11-cv-05479-PGS-LHG Document 576 Filed 02/21/19 Page 67 of 67 PageID: 10687




                                       9
